
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 101
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2009
			Received
		
		CONCURRENT RESOLUTION
		Providing for the acceptance of a statue of
		  Ronald Wilson Reagan from the people of California for placement in the United
		  States Capitol.
	
	
		1.Acceptance of Statue of
			 Ronald Wilson Reagan from the People of California for Placement in United
			 States Capitol
			(a)In
			 GeneralThe statue of Ronald
			 Wilson Reagan furnished by the people of California for placement in the United
			 States Capitol in accordance with section 1814 of the Revised Statutes of the
			 United States (2 U.S.C. 2131), is accepted in the name of the United States,
			 and the thanks of the Congress are tendered to the people of California for
			 providing this commemoration of one of California’s most eminent
			 persons.
			(b)Presentation
			 CeremonyThe State of
			 California is authorized to use the rotunda of the Capitol on June 3, 2009, for
			 a presentation ceremony for the statue accepted under this section. The
			 Architect of the Capitol and the Capitol Police Board shall take such action as
			 may be necessary with respect to physical preparations and security for the
			 ceremony.
			(c)Display in
			 RotundaThe Architect of the
			 Capitol shall provide for the display of the statue accepted under this section
			 in the rotunda of the Capitol, in accordance with the procedures described in
			 section 311(e) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C.
			 2132(e)).
			
	
		
			Passed the House of
			 Representatives April 22, 2009.
			Lorraine C. Miller,
			Clerk
		
	
